DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant claims the gummy composition to have a specifically defined “hardness” which is measured by a probe typically used for measuring texture. The applicant claims a gummy composition with a hardness of 150 gForce or greater and it is unclear as to how the gForce unit translates to units that is typical for hardness, because gForce must take-into-account acceleration, which is not typical a parameter for hardness considerations. The art typically recognizes hardness in pascals or Vickers Pyramid Number (HV), or Diamond Pyramid Hardness (DPH), or Rockwell, or Brinell, or Mohs. The applicant describes measuring the peak force with a TA-8A probe pushing through 5 mm of top surface at a speed of 0.5 mmm/sec. Also, there is no indication as to the weight of the machine/probe being exerted on the composition or to the probe tip type being used. A wider tip would not as likely pass through a gummy composition as easily as a thin and pointed one. These are components of the assay which can vary and give different readouts. Claiming a composition with a functional limitation that is only measured with a specific assay that is not conventionally used in the art and which is not adequately described makes the meets and bounds extremely unclear especially when the applicant does not lay out any conversions of measurement which would allow persons skilled in the art to recognize how a gForce unit translates to what typical units of hardness would be or describe in more detail why they decided on utilizing an unconventional assay for measuring the hardness of the composition.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN111803439A) and Harunobu (JP2011234654A).
Chen’s general composition is to a chewable edible oil-in-water gel composition and preparation method (see abstract and title).
Chen teaches that “fish oil jellies” tend to suffer from relatively low oil content (e.g., less than 50 wt%) such that the delivery of the active is inefficient. When the content of oil is relatively high (for example, more than 50 wt%), oil-water separation is liable to occur, and therefore there is a problem that oil is precipitated on the surface of the product during storage. This results in a low storage stability of the oleogel product, accompanied by problems of loose texture, poor chewiness, etc. (see page 2, background).
Regarding claim 1-4 and 14-16, Chen teaches a chewable edible oil-in-water gel emulsion composition which comprises fish oil (see page 3, 3rd and 5th para. and Fig.1) and can be in an amount up to 50% wt or greater than 55%-70% wt (see page 4, para 8 or page 2, Summary of the invention). Chen also teaches wherein upon administration of the gummy that the greasy feeling can be improved (see disclosure of invention).
Regarding claims 5-6, Chen teaches the term “grease” also has the conventional meaning for drugs such as the triglycerides and esters form (see page 4, para 6).
Regarding claim 7 and 17, Chen also teaches an antioxidant such as vitamin E may be in the composition (see page 3, para 4).
Regarding claim 8 and 18, Chen teaches gelatin as the gelling agent (see page 2, last para) which is also known as a structurant (structuring agent).
Regarding claim 9 and 19, Chen teaches locust bean gum and agar as gelling agents (see page 3, 1st para).
Regarding claim 10 and 20, Chen teaches the composition to comprise minerals (see page 3, para 5).
Regarding the hardness of the gummy having a strength of 150 gForce, Chen teaches that the composition has improved texture such as hardness, elasticity and firmness (see page 4, para 8) and shows that the hardness score of the claimed composition had the highest rating score of 5 when a first (gelatin) and second gelling agent (xanthan gum) are used (see page 8, last para). Also, the hardness of the gummy is something a person having ordinary skill in the art could control and optimize for based on the water activity and gelling agents used.
Chen does not specifically teach the water activity being below 0.73 of the gummy composition or the hardness being at 150 gForce or glycerin being added to the composition.
Harunobu’s general disclosure is to a gummy candy-structure which has a smooth texture, melts in the mouth and is suitable for long-term distribution at room temperature, and a method for producing the same (see abstract).
Regarding claims 1 and 14, Harunobu teaches that a water activity which is 0.6 or less does not deteriorate or allow for the growth of microorganisms (see page 6, para 9).
Harunobu also teaches that “Since the gelatin is a major factor for adjusting the hardness of the gummy candy-like structure, it needs to be 100 to 350 bloom and that bloom indicates jelly strength and “Moreover, it is preferable that a bloom is 250 or more in order to adjust hardness” (see page 5, para 3).
Regarding claims 13 and 22, Harunobu also teaches that glycerin is used as a step to dissolve and swell the gelatin instead of hot water, thereby suppressing the water activity (see abstract and page 4, 1st and 3rd para.).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to create a gummy containing fish oil as taught by Chen, that also has a water activity level of less than 0.6 as described by Harunobu because the composition would not deteriorate or allow for the growth of microorganisms at that water activity level and that level is less than the instantly claimed activity. It would further have been obvious to control the bloom strength by controlling the gelatins utilized in the composition to adjust for the particular hardness of the gummy composition to the desired end product, which would also have a gForce strength of 150 or greater, because Harunobu also teaches that this is how to control for gummy hardness. It would have also been obvious to use glycerin to control for the water activity as taught by Harunobu.
Harunobu teaches methods for controlling hardness for gummy compositions by controlling bloom strength and teaches the strength of 250 to adjust for hardness, which is what the instant applicant teaches in their examples (see table 1-5, 7, 9, 11, 13, 18-20). Harunobu also teaches controlling the water content at below 0.6 to control for the composition’s deterioration. Harunobu gives working examples of gummies with gel strength of 19.4 × 10 5 kg / m 2 and water activity of 0.526 and another example of gel strength of 29.3 × 10 5 kg / m 2 , the water activity was 0.511 and wherein the size of the gummy is set in a 2 cm mold (see example 1) which is the same size as the instantly claimed. Therefore, the combined art along with the broadest reasonable interpretation of the instant invention’s parameters would have been made obvious, because the broadest reasonable interpretation is to an oil-in water phase gummy composition with improved hardness and water activity below a specific parameter. The prior art describes how and why one of skill would control for these parameters and gives working examples which are shown to be similar in nature to the applicants. 
There would be a reasonable expectation of success in arriving at the instantly taught invention because gummies containing fish oil and having improved firmness and water activity have been previously described as discussed above.

Claims 11-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over as applied Chen (CN110478312A) and Harunobu (JP2011234654A) as applied to claims 1-10 and 14-20 above, and further in view of Yang (US5928664A).
Chen and Harunobu each teach the instantly claimed gummy composition however do not specifically teach the composition to comprise lecithin or calcium or magnesium.
Yang’s general disclosure is to a consumable gummy delivery system (see abstract and title).
Yang teaches that mineral supplements such as calcium carbonates and magnesium oxide and other alkali metals are useful in gummy delivery systems and are conventional additives (see 36 and 64).
Yang also teaches wherein lecithin can be useful as an emulsifier (see 65).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to include the minerals calcium and magnesium in the gummy composition taught by Chen and Harunobu because these are conventional additives which can be used as mineral supplements in gummy delivery systems. It would have also been obvious at the effective filing date to include lecithin to the oil-in- water composition because Yang teaches that this component can be used as an emulsifier. 
There would be a reasonable expectation of success in adding these components into gummy compositions and arriving at the instant invention because these components have previously been used in gummy delivery systems and are conventional in use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655    


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655